Citation Nr: 1745360	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-52 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to June 19, 2015, for the grant of service connection for coronary artery disease (CAD).

2.  Entitlement to an effective date prior to June 19, 2015, for the grant of service connection for diabetes mellitus type II.

3.  Entitlement to an effective date prior to June 19, 2015, for the grant of service connection for diabetic peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus type II.

4.  Entitlement to an effective date prior to June 19, 2015, for the grant of service connection for diabetic peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus type II.

5.  Entitlement to an effective date prior to June 19, 2015, for the grant of service connection for diabetic peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type II.

6.  Entitlement to an effective date prior to June 19, 2015, for the grant of service connection for diabetic peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus type II.

7.  Entitlement to an effective date prior to June 19, 2015, for the grant of service connection for prostate cancer.

8.  Entitlement to an effective date prior to June 19, 2015, for the grant of service connection for erectile dysfunction (ED) as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	David W. Stark, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to August 1994.  Prior to this period of service, he served in the Air Force Reserve from January 1974 to January 1990 and was exposed to C 123 aircraft at Westover AFB, which included periods of active duty for training (ADT) and inactive duty for training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran served during the Vietnam War era and was exposed to C 123K aircraft at Westover AFB; he initially filed his application for service connection for CAD on March 31, 2011; and there is medical evidence that the Veteran manifested heart disease in February 2011. 

2.  The Veteran served during the Vietnam War era and was exposed to C 123K aircraft at Westover AFB; he initially filed his application for service connection for diabetes mellitus type II on March 31, 2011; and there is medical evidence that the Veteran manifested diabetes mellitus type II prior to August 2007. 

3.  The Veteran served during the Vietnam War era and was exposed to C 123K aircraft at Westover AFB; he initially filed his application for service connection for diabetes mellitus type II on March 31, 2011; and there is medical evidence that the Veteran manifested peripheral neuropathy of the left lower extremity in August 2007. 

4.  The Veteran served during the Vietnam War era and was exposed to C 123K aircraft at Westover AFB; he initially filed his application for service connection for diabetes mellitus type II on March 31, 2011; and there is medical evidence that the Veteran manifested peripheral neuropathy of the right lower extremity in August 2007. 

5.  The Veteran served during the Vietnam War era and was exposed to C 123K aircraft at Westover AFB; he initially filed his application for service connection for diabetes mellitus type II on March 31, 2011; and there is medical evidence that the Veteran manifested peripheral neuropathy of the left upper extremity in August 2007. 

6.  The Veteran served during the Vietnam War era and was exposed to C 123K aircraft at Westover AFB; he initially filed his application for service connection for diabetes mellitus type II on March 31, 2011; and there is medical evidence that the Veteran manifested peripheral neuropathy of the right upper extremity in August 2007. 

7.  The Veteran served during the Vietnam War era and was exposed to C 123K aircraft at Westover AFB; he initially filed his application for service connection for disabilities related to Agent Orange exposure on March 31, 2011; and there is medical evidence that the Veteran manifested prostate cancer in March 2011. 

8.  The Veteran served during the Vietnam War era and was exposed to C 123K aircraft at Westover AFB; he initially filed his application for service connection for disabilities related to Agent Orange exposure on March 31, 2011; and that the Veteran manifested ED secondary to prostate cancer in March 2011. 


CONCLUSIONS OF LAW

1.  The criteria are met for an effective date of March 31, 2011, for the grant of service connection for CAD.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria are met for an effective date of March 31, 2011, for the grant of service connection for diabetes mellitus type II.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria are met for an effective date of March 31, 2011, for the grant of service connection for diabetic peripheral neuropathy of the left lower extremity.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria are met for an effective date of March 31, 2011, for the grant of service connection for diabetic peripheral neuropathy of the right lower extremity.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

5.  The criteria are met for an effective date of March 31, 2011, diabetic peripheral neuropathy of the left upper extremity.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

6.  The criteria are met for an effective date of March 31, 2011, for the grant of service connection for diabetic peripheral neuropathy of the right upper extremity.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

7.  The criteria are met for an effective date of March 31, 2011, for the grant of service connection for prostate cancer.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

8.  The criteria are met for an effective date of March 31, 2011, for the grant of service connection for ED as secondary to prostate cancer.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that earlier effective dates prior to June 19, 2015, are warranted for the grant of service connection for CAD, diabetes mellitus type II, diabetic peripheral neuropathy of the upper and lower extremities, prostate cancer and ED secondary to prostate cancer.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue. 38 C.F.R. § 3.114 (a).  For claims received more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review.  Id. 

On June 19, 2015, a regulation became effective allowing members of the Air Force and Air Force Reserve to be granted presumptive service connection based on exposure to herbicides for individuals who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam Era.  The evidence of record shows that the Veteran was exposed to Agent Orange through regular and repeated duties flying on or maintaining contaminated former Operation Ranch Hand (ORH) C-123 aircraft used to spray Agent Orange in Vietnam.  

When C-123 related exposure occurs during reserve or guard service during a period of non-active duty, the effective date is June 19, 2015, the date 38 CFR 3.307(a)(6)(v) became effective, which is what allows VA to consider C-123 related herbicide exposure as an "injury" thereby allowing service connection.  The law under 38 CFR 3.307 states an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  Such exposure constitutes an injury under 38 U.S.C. 101(24)(B) and (C).  If an individual described in this paragraph develops a disease listed in 38 CFR 3.309(e) as specified in paragraph (a)(6)(ii) of this section, it will be presumed that the individual concerned became disabled during that service for purposes of establishing that the individual served in the active military, naval, or air service. 

When C-123 related herbicide exposure occurs during a period of active duty, regular effective date rules apply under 38 CFR 3.400, because herbicide exposure is being conceded and applied under 38 CFR 3.6, 38 CFR 3.309(a), and 38 CFR 3.307 (a)(6)(iii) & (iv).  The RO recognized the Veteran's exposure to C123K aircraft based on official service department evidence for the period September 30, 1975 to September 30, 1982 (239.7 hours of time) as an Air Force Reservist with required MOS and duty with Wing 439 Westover AFB 

On March 31, 2011, the Veteran filed a claim for service connection for CAD and diabetes mellitus due to Agent Orange exposure.  On June 20, 2011, the RO received a statement from the Veteran which can be construed as a claim for prostate cancer due to Agent Orange exposure.  In a September 2015 rating decision the RO granted service connection for CAD, diabetes mellitus type II, diabetic peripheral neuropathy of the upper and lower extremities, prostate cancer and ED secondary to prostate cancer.  

The Appellant in this case is a "veteran" based on his active duty from January 1991 to August 1994.  Therefore, he is entitled to "veteran" status and the full benefit of VA resources for any compensation claim based on that period of active duty.  He also served in Air Force Reserves from January 1974 to January 1990 with periods of both active duty for training (ADT) and inactive duty for training (INADT).  The Veteran's grant of service connection was based on his period of duty with the Air Force Reserve.   

Consequently, to the extent the grant of service connection for these disabilities is not based on those periods of active duty, he must attain "veteran" status for the purposes of his Reserve service in order to be eligible for service connection for any injury or disease incurred or aggravated in the line of duty during that period of inactive service.  See 38 U.S.C.A. §§ 101 (2), 101(24), 1131; 38 C.F.R. § 3.1 (d), 3.6(a); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

The Veteran in essence, argues that the GC Precedent Opinion VAOPGEPREC 4-2002 recognizes that a reservist's adverse reaction to exposure to a toxin during ADT qualifies as an injury under 38 USC 101(24) and therefore entitles him to compensation under 38 U.S.C. 110 or 1131.  Thus, the regulation that grants presumptive C-123 rule was not a liberalizing law and his benefits should pre-date the effective date of 38 C.F.R. § 3.307 (a)(6) (v).  

The evidence establishes that the Veteran incurred bodily injury due to his exposure to herbicides while on ADT while working on C 123 aircraft at Westover AFB from September 30, 1975 to September 30, 1982, and that such bodily injury is the etiology of his current CAD, diabetes mellitus type II, diabetic peripheral neuropathy of the upper and lower extremities, prostate cancer and ED.  Accordingly, for the purposes of establishing effective dates for the disabilities at issue, the Board finds that "veteran status" is established for the period of ADT from September 30, 1975 to September 30, 1982, and that the Veteran has CAD, diabetes mellitus type II, diabetic peripheral neuropathy of the upper and lower extremities, prostate cancer and ED, as a result of injury incurred during such service.  As such, 38 C.F.R. § 3.400(b)(2)(i), applies.  As noted above, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  The Veteran filed a claim for Agent Orange residuals in March 2011.  CAD was diagnosed in February 2011 (see May 2011 private medical record); and prostate cancer in March 2011 (see February 2013 private medical report).  There is some question as to when diabetes mellitus was diagnosed, the earliest reference to this disability is a medical record dated in August 2007 that contains a clinical history of peripheral neuropathy secondary to diabetes mellitus.  Even if diabetes mellitus was diagnosed earlier, the date he filed his claim, March 31, 2011, would still be the later of the two (when disability arose or when the claim was received by VA).  Hence, effective date of March 31, 2011, is warranted for service connection for CAD, diabetes mellitus type II, diabetic peripheral neuropathy of the upper and lower extremities, prostate cancer and ED.


ORDER

Entitlement to an earlier effective date of March 31, 2011, for the grant of service connection for CAD is granted.

Entitlement to an earlier effective date of March 31, 2011, for the grant of service connection for diabetes mellitus type II is granted.

Entitlement to an earlier effective date of March 31, 2011, for the grant of service connection for diabetic peripheral neuropathy of the left lower extremity is granted.

Entitlement to an earlier effective date of March 31, 2011, for the grant of service connection for diabetic peripheral neuropathy of the right lower extremity is granted.

Entitlement to an earlier effective date of March 31, 2011, for the grant of service connection for diabetic peripheral neuropathy of the left upper extremity is granted.

Entitlement to an earlier effective date of March 31, 2011, for the grant of service connection for diabetic peripheral neuropathy of the right upper extremity is granted.

Entitlement to an earlier effective date of March 31, 2011, for the grant of service connection for prostate cancer is granted.


Entitlement to an earlier effective date of March 31, 2011, for the grant of service connection for ED is granted.





____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


